Exhibit 10.1


VERITIV CORPORATION
FORM OF DIRECTOR DEFERRED SHARE UNIT AWARD AGREEMENT
(Stock-Settled Award)
This certifies that Veritiv Corporation (the “Company”) grants to the Grantee
named below, subject to the provisions of the Veritiv Corporation 2014 Omnibus
Incentive Plan (the “Plan”) and this Director Deferred Share Unit Award
Agreement (this “Award Agreement”), including the attached terms and conditions
(which are incorporated herein and made a part of this Award Agreement), the
following number of Deferred Share Units, on the Grant Date set forth below (the
“Deferred Share Units”). Capitalized terms used but not defined in this Award
Agreement shall have the meanings assigned to such terms in the Plan. Each
Deferred Share Unit represents the right to receive one Share.
Name of Grantee:
[•]



Number of Deferred Share Units:
[•]



Grant Date:
[•]



Fully Vested Award:
The Deferred Share Units are fully vested and nonforfeitable as of the Grant
Date, and shall be paid to the Grantee in Shares at the time provided in the
attached terms and conditions.

    
IN WITNESS WHEREOF, the Company has caused this Award Agreement to be executed
by its duly authorized officer as of the Grant Date, and the Grantee has also
executed this Award Agreement.


VERITIV CORPORATION




__________________________________
By:
Title:


I acknowledge that I have received a copy of the Plan and that I have carefully
reviewed the terms of this Award Agreement (including the attached terms and
conditions) and wish to be eligible to receive the Award described herein. I
agree to comply with the terms of this Award Agreement (including the attached
terms and conditions) in order to be eligible to receive this Award.


GRANTEE




___________________________________
Print Name: _________________________


VERITIV CORPORATION
TERMS AND CONDITIONS OF
DIRECTOR DEFERRED SHARE UNIT AWARD


Veritiv Corporation (the “Company”) has granted an Award of Deferred Share Units
under the Plan to the Grantee named in this Award Agreement, subject to the
provisions of the Plan and the terms and conditions set out below, which are
incorporated into and made a part of this Award Agreement. Capitalized terms
used but not defined in this Award Agreement shall have the meanings set forth
in the Plan.


1.    Crediting of Deferred Share Units.


(a)    Each Deferred Share Unit shall represent the right to receive one Share,
subject to the terms and conditions of the Plan and this Award Agreement. The
Deferred Share Units shall be credited to a notional account established for the
Grantee until payment in accordance with Section 3 hereof.


(b)    As of each date, if any, on which the Company pays a regular cash
dividend to record owners of Shares (a “Payment Date”), the Grantee will be
credited with additional Deferred Share Units equal to (i) the product of the
total number of Deferred Share Units credited to the Grantee under this Award
Agreement immediately prior to such Payment Date multiplied by the dollar amount
of the cash dividend paid per Share by the Company on such Payment Date, divided
by (ii) the Fair Market Value of a Share on such Payment Date. Any such
additional Deferred Share Units shall be paid at the same time, and pursuant to
the same terms and conditions, as the Deferred Share Units to which such
additional Deferred Share Units relate; provided that any fractional Deferred
Share Units may be settled in cash.


2.    Fully Vested Award. Each Deferred Share Unit shall be fully vested and
nonforfeitable as of the Grant Date set forth in this Award Agreement.


3.    Payment of Deferred Share Units. Except as otherwise may be provided
pursuant to Section 5 hereof or Article XIV of the Plan, within thirty (30) days
after the Grantee’s termination of service as a Director for any reason (or, if
earlier, within thirty (30) days after a Change in Control), the Company shall
issue or transfer to the Grantee (or to the Grantee’s estate in the event of
death) a number of Shares equal to the number of Deferred Share Units credited
to the Grantee’s account hereunder.


4.     No Shareholder Rights. The Company’s obligations with respect to the
Deferred Share Units shall be satisfied in full upon the issuance or transfer of
Shares in accordance with Section 3 hereof. The Grantee shall not possess any
incidents of ownership (including, without limitation, dividend or voting
rights) in the Shares to which the Deferred Share Units relate until the Shares
have been issued or transferred to the Grantee and the Grantee has become the
stockholder of record with respect to such Shares. The rights of the Grantee
hereunder will be no greater than those of an unsecured general creditor of the
Company. No assets of the Company will be held or set aside as security for the
obligations of the Company hereunder.


5.    Section 409A of the Code. The Company intends that each Award of Deferred
Share Units will comply with the requirements of Section 409A of the Code, and
this Award Agreement shall be interpreted and administered in accordance with
such intent. In particular, and notwithstanding any other provision of this
Award Agreement to the contrary: (a) the phrase “termination of services as a
Director” or words of similar import shall mean the Grantee’s “separation from
service” with the Company within the meaning of Section 409A of the Code; (b) if
the Grantee is a “specified employee” at the time of his or her “separation from
service” with the Company (as determined by the Company in accordance with
Section 409A of the Code), then, to the extent necessary to comply with Section
409A of the Code, Deferred Share Units otherwise payable as a result of the
Grantee’s separation from service shall be paid within thirty (30) days after
the first business day which is at least six (6) months after the Grantee’s
separation from service (or if earlier, within 30 days after the Grantee’s
death); and (c) any Deferred Share Units otherwise payable as a result of a
Change in Control shall not be paid at such time unless the Change in Control
qualifies as a “change in control event” within the meaning of Section 409A of
the Code and the Treasury Regulations thereunder. Although the Company will use
reasonable efforts to avoid the imposition of taxation, interest and penalties
under Section 409A of the Code, the tax treatment of the Deferred Share Units is
not warranted or guaranteed. Neither the Company, its Affiliates nor their
respective directors, officers, employees or advisers shall be held liable for
any taxes, interest, penalties or other monetary amounts owed by the Grantee (or
any other individual claiming a benefit through the Grantee) as a result of this
Award Agreement or the Deferred Share Units granted hereunder.


6.    Taxes. The Grantee understands that the Grantee (and not the Company)
shall be responsible for his or her own tax liability that may arise as a result
of the transactions contemplated by this Award Agreement and the Plan. The
Grantee acknowledges that nothing in this Award Agreement constitutes tax
advice, and that the Grantee has been encouraged to seek the advice of his or
her own tax advisor regarding the tax consequences of the Deferred Share Units.


7.    No Right to Reelection. Nothing contained in this Award Agreement shall
confer upon the Grantee any right to be nominated for reelection by the
Company’s shareholders, or any right to remain a member of the Board for any
period of time, or at any particular rate of compensation.


8.     Transferability. The Deferred Share Units will not be subject to
transfer, anticipation, alienation, sale, assignment, pledge, encumbrance, or
charge, and any attempt to transfer, anticipate, alienate, sell, assign, pledge,
encumber, or charge such right or benefit will be void. The Deferred Share Units
will not in any manner be liable for or subject to the debts, liabilities, or
torts of the Grantee.


9.    Adjustments. The number and kind of Deferred Share Units are subject to
adjustment as provided in Section 4.3 of the Plan.


10.     Successors. The obligations of the Company under this Award Agreement
shall be binding upon any successor corporation or organization resulting from
the merger, consolidation or other reorganization of the Company, or upon any
successor corporation or organization succeeding to all or substantially all of
the assets and business of the Company and its Affiliates, taken as a whole.


11.    Relation to Plan. This Award Agreement and the Deferred Share Units
granted hereunder are subject to the terms and conditions of the Plan. This
Award Agreement and the Plan contain the entire agreement and understanding of
the parties with respect to the subject matter hereof, and supersede all prior
written or oral communications, representations and negotiations in respect
thereto. In the event of any inconsistency between the provisions of this Award
Agreement and the Plan, the Plan shall govern. The Nominating and Corporate
Governance Committee of the Board (the “Committee”), acting as the Administrator
with respect to the Deferred Share Units pursuant to the Plan, have the right to
determine any questions which arise in connection with the grant of the Deferred
Share Units.


12.     Governing Law. This Award Agreement shall be construed in accordance
with and governed by the laws of the State of Delaware, regardless of the
application of rules of conflict of law that would apply the laws of any other
jurisdiction.


13.     Amendment. Subject to the terms of the Plan, the Committee may modify
this Award Agreement upon written notice to the Grantee. Any amendment to the
Plan shall be deemed to be an amendment to this Award Agreement to the extent
that the amendment is applicable hereto. Notwithstanding the foregoing (and
except as otherwise may be provided in the Plan), no amendment of the Plan or
this Award Agreement shall adversely impair any rights of the Grantee under this
Award Agreement without the Grantee’s written consent.


14.    Use of Grantee’s Information. Information about the Grantee and the
Grantee’s participation in the Plan may be collected, recorded and held, used
and disclosed for any purpose related to the administration of the Plan. The
Grantee understands that such processing of this information may need to be
carried out by the Company and its Affiliates and by third party administrators
whether such persons are located within the Grantee’s country or elsewhere,
including the United States of America. The Grantee consents to the processing
of information relating to the Grantee and the Grantee’s participation in the
Plan in any one or more of the ways referred to above.


15.    Electronic Delivery. The Grantee hereby consents and agrees to electronic
delivery of any documents that the Company may elect to deliver (including, but
not limited to, prospectuses, prospectus supplements, grant or award
notifications and agreements, account statements, annual and quarterly reports,
and all other forms of communications) in connection with any Award made or
offered under the Plan. The Grantee understands that, unless earlier revoked by
the Grantee by giving written notice to the Company’s Senior Vice President,
General Counsel and Corporate Secretary, this consent shall be effective for the
duration of the Award. The Grantee also understands that he or she shall have
the right at any time to request that the Company deliver written copies of any
and all materials referred to above at no charge. The Grantee hereby consents to
any and all procedures the Company has established or may establish for an
electronic signature system for delivery and acceptance of any such documents
that the Company may elect to deliver, and agrees that his or her electronic
signature is the same as, and shall have the same force and effect as, his or
her manual signature. The Grantee consents and agrees that any such procedures
and delivery may be effected by a third party engaged by the Company to provide
administrative services related to the Plan.


* * * * * * * *








1